 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          CARMEN JOHN PERRI,                             CASE NO. C19-0297JLR

11                                Plaintiff,               ORDER TO SHOW CAUSE
                   v.
12
            2301 THIRD AVENUE, LP,
13
                                  Defendant.
14

15          The court ORDERS the parties to show cause why this matter should not be

16   consolidated with all of the following matters for pretrial purposes or for pretrial and trial

17   purposes: (1) Perri v. Mayflower Park Hotel Inc., No. C19-0132JLR; (2) Perri v. Moore

18   Hotel Inc., No. C19-0149JLR; (3) Perri v. 425 Queen Anne, LLC, No. C19-0137JLR; (4)

19   Perri v. 621 Apartments, LLC, No. C19-0139JLR; (5) Perri v. Sorento Hotel Partnership,

20   No. C19-0144JLR; and (6) Perri v. Wedgewood Court III Associates LLC, No.

21   C19-0110JLR. The court further ORDERS the parties to file their responses to this order

22   //


     ORDER - 1
 1   within seven (7) days of the date of this order and to limit their responses to no more than

 2   five (5) pages.

 3          Dated this 16th day of April, 2019.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
